 8:18-cv-00561-JMG-CRZ Doc # 41 Filed: 09/29/20 Page 1 of 1 - Page ID # 274




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

LISA A. RABBE,

                  Plaintiff,

vs.                                                   8:18-CV-561

GOVERNMENT NATIONAL
MORTAGE ASSOCIATION, as                         ORDER TO SHOW CAUSE
Trustee for Guaranteed Remic Pass-
Through Securities and MX Securities
Ginnie Mae Memic Trust 2003-062;
and HOMESERVICES LENDING,
LLC, doing business as CBS Home
Mortgage;

                  Defendants.


      IT IS ORDERED:

      1.   Pursuant to the Court's Memorandum and Order of April 8,
           2019 (filing 38), the plaintiff shall show cause on or before
           October 13, 2020 why this case should not be dismissed
           pursuant to Fed. R. Civ. P. 4(m) or for want of prosecution.

      2.   The Clerk of the Court shall set a show cause deadline for
           October 13, 2020.

      Dated this 29th day of September, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
